DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 9/14/2022. Claims 11-14, 16-19 & 25-31 are pending in this application. Claims 1-10, 15 & 20-24 are canceled. Claim 18 is withdrawn. 
Claims 11-14, 16, 17, 19 & 25-31 are examined in this Office Action.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dielectric material” (claims 11 & 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 11, 12, 19, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 6,411,086) in view of Choi et al. (US 2004/0027121, “Choi21”).
Re claim 11, Choi teaches, Fig. 6F, claim 4 & col. 4, a method of forming an integrated fluxgate device, comprising: 
-forming a fluxgate core (magnetic film core 26) over a top surface of a semiconductor substrate (21); 
-forming upper windings (top layer wire 32) in an upper metal level above the fluxgate core (26); 
-forming lower windings (bottom layer wire 24) in a lower metal level below the fluxgate core (26); and 
-forming a metal structure (middle layer wire 28) in the upper metal level or the lower metal level, the metal structure (28) overlapping the fluxgate core (26) and being laterally and vertically (28 arranged along & above 26) conductively isolated by dielectric material (insulation layer 27). 

    PNG
    media_image1.png
    330
    773
    media_image1.png
    Greyscale

Choi does not teach the metal structure overlapping an end of the fluxgate core. 
Choi21 teaches the metal structure (111, 108) overlapping an end of the fluxgate core (106) (Fig. 4L, [0036]).
As taught by Choi21, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Choi teaching to obtain the metal structure overlapping an end of the fluxgate core as claimed, because it aids in achieving compact-sized fluxgate sensor, and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Choi21 in combination Choi due to above reason. 
Re claim 12, in combination cited above, Choi21 teaches the metal structure (108) is a first metal structure in the upper level, and further comprising forming a second metal structure (102) in the lower metal structure, the second metal structure (102) overlapping the end of the fluxgate core (106) and being laterally and vertically conductively isolated by dielectric material (prepreg 105) (Fig. 4L, [0036]). 
Re claim 19, Choi teaches the upper and lower windings and the metal structures are etched aluminum structures (see claim 6).
Re claim 25, Choi teaches, Fig. 6F, claim 4 & col. 4, a method of forming an integrated fluxgate magnetometer sensor, comprising: 
-forming lower windings (24) in a first metal level at a first height over a semiconductor substrate (21);
-forming a fluxgate core (26) at a second height over the substrate greater than the first height;
-forming upper windings (32) in a second metal level at a third height over the substrate (21) greater than the second height; and
-forming a metal structure (28) over the substrate (21), the metal structure (21) located in the first metal level or the second metal level and overlapping the fluxgate core (26) and being laterally and vertically conductively isolated by dielectric material (27).

    PNG
    media_image1.png
    330
    773
    media_image1.png
    Greyscale

Choi does not teach the metal structure overlapping an end of the fluxgate core. 
Choi21 teaches the metal structure (111, 108) overlapping an end of the fluxgate core (106) (Fig. 4L, [0036]).
As taught by Choi21, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Choi teaching to obtain the metal structure overlapping an end of the fluxgate core as claimed, because it aids in achieving compact-sized fluxgate sensor, and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Choi21 in combination Choi due to above reason. 
Re claim 26, in combination cited above, Choi21 teaches the metal structure (102) is a lower metal structure in the first metal level, and further comprising forming an upper metal structure (108) in the second metal level, the upper metal structure (108) overlapping the end of the fluxgate core (106) and being laterally and vertically conductively isolated by dielectric material (prepreg 105) (Fig. 4L, [0036]). 
Re claim 28, Choi teaches the upper and lower windings and the metal structures are etched aluminum structures (see claim 6).
5.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi21 in view of Choi. 
Re claim 11, Choi21 teaches, Fig. 4H, [0036], a method of forming an integrated fluxgate device, comprising: 
-forming a fluxgate core (106) over a top surface of a substrate; 
-forming upper windings (108) in an upper metal level above the fluxgate core; 
-forming lower windings (102) in a lower metal level below the fluxgate core; and 
-forming a metal structure (103 and/or bottom 108) in the upper metal level or the lower metal level, the metal structure (103, 108) overlapping an end of the fluxgate core (106) and being laterally and vertically conductively isolated by dielectric layer (105).

    PNG
    media_image2.png
    220
    417
    media_image2.png
    Greyscale

	Choi21 does not teach a semiconductor substrate. 
	Choi teaches a semiconductor substrate (21) (col. 4, line 43). 
As taught by Choi, one of ordinary skill in the art would utilize the above teaching to obtain a semiconductor substrate, because semiconductor substrate is known in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Choi in combination Choi21 due to above reason. 
6.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as modified by Choi21 as applied to claim 11, and further Ohmori et al. (US 2012/0151786). 
The teachings of Choi/Choi21 have been discussed above. 
Re claims 13 & 14, Choi/Choi21 does not explicitly teach a fluxgate core end has a rounded contour, and the fluxgate core end has a radius of curvature about equal to half of a width of the fluxgate core. 
Ohmori teaches a fluxgate core end (1) has a rounded contour; and the fluxgate core end has (1) has a radius of curvature (Figs. 7A-B, not labeled) about equal to half of a width (B) of the fluxgate core (3) (Figs. 7A-B & 15).
As taught by Ohmori, one of ordinary skill in the art would utilize the above teaching to obtain a fluxgate core end has a rounded contour, and the fluxgate core end has a radius of curvature about equal to half of a width of the fluxgate core as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) & a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ohmori in combination Choi/Choi21 due to above reason. 
7.	Claims 16, 17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as modified by Choi21 as applied to claim 11 above, and further in view of Bui et al. (US 5,689,139). 
The teachings of Choi/Choi21 have been discussed above. 
Re claims 16, 17 & 27, Choi/Choi21 does teach the metal structure includes a polygon having at least one slot therethrough, and the at least one slot includes a plurality of slots that repeats along a direction parallel to a width of the fluxgate core. 
Bui teaches the metal structure (30, 40) includes a polygon having a plurality of slots (33, 41) that repeats along a direction (Figs. 3-4). 
As taught by Bui, one of ordinary skill in the art would utilize the above teaching to obtain polygon structure with plurality of slots repeat along a direction parallel to a width of the fluxgate core as claimed, because it aids in achieving a desired shape of the metal structure and enhancing electromigration lifetime of the formed device. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Bui in combination Choi/Choi21 due to above reason. 
8.	Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen (US 2013/0056847).
Re claim 29, Choi teaches, Fig. 6F, claim 4 & col. 4, a method of forming a fluxgate magnetometer sensor, comprising:
-forming lower windings (24) in a first metal level at a first height over a semiconductor substrate (21);
-forming a fluxgate core (26) at a second height over the substrate (21) greater than the first height; and 
-forming upper windings (32) at a third height over the substrate (21) greater than the second height.

    PNG
    media_image1.png
    330
    773
    media_image1.png
    Greyscale





Choi does not teach the upper windings or the lower windings extend past an end of the fluxgate core, and wherein both the upper windings and the lower windings extend past the end of the fluxgate core. 
Chen teaches windings (430, 480) extend past an end of fluxgate core (440, 490) (Fig. 4, [0033]). 
As taught by Chen, one of ordinary skill in the art would utilize/modify the above teaching to obtain the upper windings or the lower windings extend past an end of the fluxgate core, and wherein both the upper windings and the lower windings extend past the end of the fluxgate core as claimed, because it aids in increasing winding inductance and power conversion efficiency, and further it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Choi due to above reason.
Re claim 31, Choi teaches the upper and lower windings include etched aluminum structures (see claim 6).
Response to Arguments
9.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/14/22